Citation Nr: 1823650	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected residuals of nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

The Veteran had active duty from October 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, which he contends is related to service or his service-connected nasal fracture.  Specifically, the Veteran reports difficulty breathing, to include while sleep, as well as snoring since his in-service nasal fracture.  See Brief (February 13, 2018).

Here, the Veteran is service-connected for residuals of deviated septum and service treatment records show nasal fracture in October 1988 as well as reports of difficulty breathing.  See, e.g., Service treatment record (October 24, 1988).  Additionally, VA treatment records show that the Veteran has had a diagnosis of sleep apnea.  See also VA sinus examination (showing that the Veteran reported initial diagnosis of sleep apnea around 2010).  Accordingly, this case turns on whether the Veteran's current sleep apnea is related to service or caused or aggravated by the service-connected residuals of nasal fracture.

In December 2012, a VA examiner diagnosed deviated septum, rhinosinusitis insignificant sinusitis, and sleep apnea.  The examiner opined that the Veteran's current sleep apnea is not related to his service-connected nasal deviation as medical literature does not support the notion that sinusitis, rhinitis, and/or sleep apnea are caused by or a progressions of deviated septum.  See VA examination, addendum (December 20, 2012).

In August 2013, a VA examiner diagnosed sinusitis, allergic rhinitis, and residuals of nasal fracture.  The examiner opined that service-connected nasal fracture likely made Veteran susceptible to diagnosed conditions.

The Board finds that the December 2012 and August 2013 VA examiners' opinions are inconsistent to the extent that the December 2012 VA examiner opined that medical literature opposes a relationship between sinusitis, rhinitis, and sleep apnea, and the August 2013 VA examiner opined that the Veteran's sinusitis and rhinitis are a progression of nasal deviation.  While the August 2013 VA examiner did not address sleep apnea, his opinion controverts the rationale of the December 2012 examiner's negative opinion.  More importantly, neither examiner addressed the Veteran's assertion that he experienced difficulty breathing while sleeping and snoring since his in-service nasal fracture.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  Accordingly, an addendum opinion is needed to reconcile the apparent inconsistency between the December 2012 and August 2013 medical opinions and address whether the Veteran's current sleep apnea is related to his complaints of difficulty breathing while sleeping and snoring since service.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his sleep apnea symptoms, to include when they began and any progression.  Provide him a reasonable period of time to submit this evidence.

2.  Forward the claims file to an appropriate medical professional to address each of the following questions:

Is it at least as likely as not that the Veteran's current sleep apnea had onset in or is otherwise related to service.  The examiner is to specifically address the Veteran's report of difficulty breathing while sleeping and snoring since his in-service nasal fracture in 1988.  See  Brief (February 13, 2018).

Is it at least as likely as not that the Veteran's current sleep apnea is caused by, proximately due to, or permanently aggravated by his service-connected residuals of nasal fracture?  The examiner is to reconcile the above-discussed inconsistency between the December 2012 and August 2013 VA medical opinions.

Another examination of the Veteran should only be performed if deemed necessary by the clinician providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




